Name: Commission Regulation (EC) No 1255/94 of 31 May 1994 reducing the basic price and buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes and apricots for June 1994 as a result of the monetary realignments of January and May 1993 and the overrun of the intervention threshold fixed for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 1 . 6 . 94 Official Journal of the European Communities No L 137/49 COMMISSION REGULATION (EC) No 1255/94 of 31 May 1994 reducing the basic price and buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes and apricots for June 1994 as a result of the monetary realignments of January and May 1993 and the overrun of the intervention threshold fixed for the 1993/94 marketing year keting year, the quantities of peaches, nectarines and lemons which are the subject of intervention measures exceed the intervention thresholds fixed for those products for that marketing year, the basic and buying-in prices fixed for those products for the following marke ­ ting year are to be reduced by 1 % per tranche of 23 000 tonnes in the case of peaches, 3 000 tonnes in the case of nectarines and 1 1 200 tonnes in the case of lemons ; Whereas, according to information supplied by the Member States, the intervention measures taken by the Community for the 1993/94 marketing year related to 690 051 tonnes for peaches, 156 991 tonnes for nectarines and 596 363 tonnes for lemons ; Whereas an overrun of 406 851 tonnes for peaches, 82 191 tonnes for nectarines and 229 363 tonnes for lemons on the intervention thresholds fixed for that marketing year has therefore been recorded by the Commission ; whereas as a result of the foregoing the basic and buying-in prices for peaches, nectarines and lemons for June 1994 fixed by Regulation (EC) No 1234/94 must be reduced by 17 % in the case of peaches, 20 % in the case of nectarines and 20 % in the case of lemons ; whereas this reduction is to be added to that resulting from the monetary realignment of 13 May 1993 for peaches and nectarines ; whereas the basic and buying-in prices for cauliflowers, tomatoes and apricots for June 1994 fixed by Regulation (EC) No 1234/94 must be reduced by 0,04 % in the case of cauliflowers and apri ­ cots and by 0,26 % in the case of tomatoes ; whereas these reductions result from the monetary realignments of May 1993, in the case of cauliflowers and apricots, and of January and May 1993 , in the case of tomatoes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 1 6b (4) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of monetary realign ­ ments (3), as last amended by Regulation (EEC) No 1663/93 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes a list of the prices and amounts in the fruit and vegetables sector which are divided by the reducing coefficients of 1,002583 and 1,000426 fixed by Commission Regulation (EEC) No 537/93 (*), as amended by Regulation (EEC) No 1331 /93 ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the prices and amounts resulting therefrom is to be specified for each sector concerned and that the value of the prices and amounts so reduced is to be fixed ; whereas the basic price and buying-in price for cauliflowers, peaches, necta ­ rines, lemons, tomatoes and apricots for June 1994 were fixed by Council Regulation (EC) No 1 234/94 Q ; Whereas Commission Regulation (EEC) No 1 202/93 (8) fixes the intervention thresholds for the 1993/94 mar ­ keting year at 283 200 tonnes for peaches, 74 800 tonnes for nectarines and 367 400 tonnes for lemons ; Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, in respect of peaches, lemons and oranges, the rules for applying Article 16a of Regulation (EEC) No 1035/72 (9), as last amended by Regulation (EC) No 1623/91 ( 10), where, in a given mar ­ HAS ADOPTED THIS REGULATION : ( ¢) OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 338, 31 . 12. 1993, p . 26. (3) OJ No L 387, 31 . 12. 1992, p . 29 . (4) OJ No L 158, 30 . 6. 1993, p . 18 . 0 OJ No L 57, 10 . 3. 1993, p. 18 . (6) OJ No L 132, 29 . 5. 1993, p. 114. 0 OJ No L 136, 31 . 5. 1994, p. 73. (8) OJ No L 122, 18 . 5. 1993, p. 30. 0 OJ No L 198, 26. 7. 1988, p . 9 . ( I0) OJ No L 150, 15 . 6. 1991 , p . 8 . Article 1 The basic and buying-in prices for cauliflowers, peaches, nectarines, lemons and apricots for the period 1 to 30 June 1994 and the basic and buying-in prices for toma ­ No L 137/50 Official Journal of the European Communities 1 . 6 . 94 toes for the period 11 to 30 June 1994 fixed by Regula ­ tion (EC) No 1234/94 shall be reduced by 17,04 % in the case of peaches, 20,03 % in the case of nectarines, 20 % in the case of lemons, 0,26 % in the case of tomatoes and 0,04 % in the case of cauliflowers and apricots and shall be as follows : (Ecu/100 kg net) These prices refer, respectively, to :  packed, trimmed cauliflowers of quality class I,  packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini , Red Haven, San Lorenzo, Springcrest and Springtime varieties of quality class I , size 61 to 67 millimetres,  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality class I , size 61 to 67 millimetres,  packed lemons of quality class I , size 53 to 62 milli ­ metres,  packed apricots of quality class I of a size over 30 millimetres,  packed round or ribbed tomatoes of quality class I , size 57 to 67 millimetres . These prices do not take account of the cost of the pack ­ aging in which the product is put up. Article 2 This Regulation shall enter into force on 1 June 1994. Basic Buying-in price price Cauliflowers 24,57 10,65 Peaches 37,45 20,78 Nectarines 47,26 22,68 Lemons 34,45 20,19 Apricots 41,14 23,43 Tomatoes (11 to 20 June) 28,09 10,68 (21 to 30 June) 25,55 9,92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1994. For the Commission Rene STEICHEN Member of the Commission